Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 22-24 are pending.
Claims 1-21 were cancelled in the Applicant's filing on 5/16/2022.
This office action is being issued in response to the Applicant's filing on 5/16/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method of managing philanthropic belief based contributions for a plurality philanthropic entities, comprising: for each philanthropic entity of the plurality of philanthropic entities, perform the following steps (a) through (g): (a) storing information for providing to one or more users, wherein the information is related to contributing to the philanthropic entity, wherein the philanthropic entity’s beliefs or values relating to situations, circumstances or events that occur beyond the lifetimes of the users are at least determined to be consistent with the information; (b) receiving user requests for the information during access to the site; (c) transmitting responses to the user requests from the first site, wherein responsive presentations to the users are identified with the philanthropic entity, and are obtained from the stored information; (d) interactively communicating with the users from the first site for providing data relating to a quantitative financial or economic projection of a contribution to the philanthropic entity, wherein the data is indicative of a net negative financial or economic impact to the user; (e) providing the users with contacts for individuals knowledgeable in charitable giving to the philanthropic entity, wherein the individuals have been selected for their beliefs about situations, circumstances or events that occur beyond the lifetime of the individuals, and wherein the beliefs of the individuals are at least consistent with the philanthropic entity’s beliefs or values relating to situations, circumstances and/or events that occur beyond the lifetimes of persons identified with the philanthropic entity; (f) receiving from each of the users corresponding contribution related information for contributing to the philanthropic entity, wherein the contribution related information includes one or more of: information for preparing a will, information for preparing a revocable living trust, a bypass trust, a testamentary charitable remainder trust, and a children’s trust; and (g) for each of the users, providing to one of the individuals selected by the user, at least a portion of the corresponding contribution related information for the user.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to provide information to a user and pass information from a user to a third party (i.e. a selected user) and, as such, is “managing personal behavior or relationships or interactions between people,”  a category of “certain methods of organizing human activity.” see October 2019 Update: Subject Matter Eligibility, p. 6.  As such, the claim recites an abstract idea.
Additionally, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps for “collecting information, analyzing it, and displaying certain results of the collection and analysis” and thus grouped as a mental process. see Electric Power Group, LLC v. Alstom, SA (Fed. Cir. 2016). Accordingly, the claim also recites an abstract idea under this second category.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as Internet sites, Internet transmissions and Internet links.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Appropriate correction is requested.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim language alternates between Internet site and network site.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 22-24 are replete with language and structural problems. 
For example, Claim 22 recites a method comprising:
(a) storing information for providing to one or more users, wherein the information is related to contributing to the philanthropic entity, wherein the philanthropic entity’s beliefs or values relating to situations, circumstances or events that occur beyond the lifetimes of the users are at least determined to be consistent with the information;

wherein the stored is in a form for transmitting to the users on the Internet from a first Internet site;

First, the information being stored (assumedly on a computer) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
While recitation of non-functional descriptive material does not create a §112, 2nd paragraph, issue, Examiner notes that even if §112, 2nd paragraph, issues are resolved, the claim limitation does not narrow the claims for the purposes of prior art rejections.
Does “philanthropic entity’s beliefs or values relating to situations, circumstances or events that occur beyond the lifetimes of the users” refer to events in the physical world (e.g. “After your death, your assets will be used to refurbish our church”) or the spiritual world (e.g. “After your death, you’ll go to heaven”)? Examiner notes that the specification recites 
Is the method actively determining that the information is consistent or was the information determined to be consistent in the past?
Actively claiming method steps indicates that the actual active performance of the method steps is within the scope of the claimed method. However, claiming method steps in the past tense can be interpreted as the method steps performed in the past are outside the scope of the claimed method. Alternatively stated, the scope of the claimed method are the active method steps which are building off a pre-existing state. The method steps performed for creation of the pre-existing state are outside the scope of the claimed invention.
If a comparison is being made between two datasets to actively determine whether the information is consistent, what is the information being compared to determine whether it is consistent? The claims only recite one dataset (i.e. the information).
Claim 22, as written, also contains terms that are subjective or determinations of whether the claim limitations are satisfied are subjective. Specifically, said claims contain terminology such as whether information is determining whether a “philanthropic entity’s beliefs or values relating to situations, circumstances or events that occur beyond the lifetimes of the users” are consistent. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005). As such, claims containing the cited claim limitations are rejected under § 112, 2nd paragraph.
Examiner notes that all §112, 2nd paragraph, rejections applicable to method step (a) also apply to method step (e).
Examiner notes that the method repeatedly refers to the performance of method steps in the past tense …
the link is provided on an Internet presentation transmitted to the users from a different Internet site identified with the philanthropic entity;
wherein responsive presentations to the users are identified with the philanthropic entity, and are obtained from the stored information;
wherein the individuals have been selected for their beliefs about situations, circumstances or events that occur beyond the lifetime of the individuals; and
providing an Internet transmission to one of the individuals selected by the user.
As stated previously, actively claiming method steps indicates that the actual active performance of the method steps is within the scope of the claimed method. However, claiming method steps in the past tense can be interpreted as the method steps performed in the past are outside the scope of the claimed method. Alternatively stated, the scope of the claimed method are the active method steps which are building off a pre-existing state. The method steps performed for creation of the pre-existing state are outside the scope of the claimed invention.
Claim 22 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps (e.g. the method does not recite that user selecting an individual).  see MPEP § 2172.01.  
Claim 23 recites a method a step of restricting or filtering at least one contact from being provided to the users, wherein the at least one contact is for an individual that expressly states or otherwise advocates acts that are inconsistent with the philanthropic entity’s beliefs or values relating to situations, circumstances and/or events that occur beyond the lifetimes of persons identified with the philanthropic entity.
The same rejection pertaining to subjectivity concerned Claim 22 steps (a) and (e) applies to Claim 23.
As the active step of restricting or filtering is being performed that means that the contacts stored in the computer includes at least one contact is for an individual that expressly states or otherwise advocates acts that are inconsistent with the philanthropic entity’s beliefs or values, and the method step is the active removing of that individual from the contact list. Is that correct? 
Claim 24 recites wherein for a first and a second of the philanthropic entities, a first portion of the stored information is transmitted to users of each of the first and second philanthropic entities, and the step (c) of transmitting transmits: (i) a first of the responsive presentations to the users for the first philanthropic entity being the philanthropic entity, wherein the first responsive presentations do not identify the second philanthropic entity, and (ii) a second of the responsive presentations to the users for the second philanthropic entity being the philanthropic entity, wherein the second responsive presentations do not identify the first philanthropic entity.
Claim 22 (c) recites a method wherein “responsive presentations to the users are identified with the philanthropic entity.” Claim 22 (c) recites information pertaining to one philanthropic entity. Does Claim 24 mean that the philanthropic entity (in Claim 22) is two philanthropic entities?
Or does Applicant mean when a first and second philanthropic entity is chosen, then the modified step (c) is performed? 
Examiner notes that such an interpretation would mean there remains the possibility that the claim limitations based upon the condition are not exercised or triggered, as Claim 22 does not recite that a first and second philanthropic entity is chosen. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Please review all pending claims and make corrections where necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feig (US PG Pub. 2003/0033244) and Crescendo (CrescendoInteractive.com and GiftLegacy.com, a Crescendo subsidiary, via Internet Archive Wayback Machine, archived 2/7/2006 to 4/23/2006).
Regarding Claim 22, Feig discloses a method of managing philanthropic based contributions for a plurality [of] philanthropic entities (charities), comprising:
(a) storing information for providing to one or more users, wherein the information is related to contributing to the philanthropic entity (information about charitable causes and organizations), wherein the philanthropic entity’s beliefs or values relating to situations, circumstances or events that occur (e.g. cancer research) are at least determined to be consistent with the information. (see para. 9 and 29-31);
wherein the stored is in a form for transmitting to the users on the Internet from a first Internet site. (see para. 29-31);
wherein an Internet link (link) to the first Internet site (web pages of selected cause or charity) provides access (directs the user) to the stored information, and the link is provided on an Internet presentation transmitted to the users from a different Internet site identified with the philanthropic entity. (see para. 14 and 25);
(b) receiving user requests for the information during access to the first network site via the link. (see para. 14, 25 and 31-33);
(c) transmitting Internet responses to the user requests from the first Internet site (web page of selected cause or charity), wherein responsive presentations to the users are identified with the philanthropic entity, and are obtained from the stored information. (see para. 14 and 25);
(d) interactively communicating with the users from the first Internet site for providing data relating to a quantitative financial or economic projection of a contribution (donation) to the philanthropic entity, wherein the data is indicative of a net negative financial or economic impact to the user. (see para. 36 – Any donation is indicative of a net negative or economic impact to the donor);
(f) receiving, in Internet transmissions from each of the users, corresponding contribution related information (donation or pledge) for contributing to the philanthropic entity. (see para. 34); and
(g) for each of the users, providing an Internet transmission to one of the individuals selected by the user, the Internet transmission including at least a portion of the corresponding contribution related (donation) information for the user. (see para. 34 and 36).

Feig does not explicitly teach a method wherein the philanthropic information relates to situations, circumstances, or events that occur beyond the lifetimes of users, although Feig does disclose supplying information pertaining to religious and faith-based programs, assuming that beyond the lifetimes of the users refers to a religious afterlife. (see para. 7-9).
Feig also does not teach a method wherein the contacts are contacts for individuals knowledgeable in charitable giving to the philanthropic entity, wherein the individuals have been selected for their beliefs about situations, circumstances or events that occur beyond the lifetime of the individuals, and wherein the beliefs of the individuals are at least consistent with the philanthropic entity’s beliefs or values relating to situations, circumstances and/or events that occur beyond the lifetimes of persons identified with the philanthropic entity; or wherein the contribution related information includes one or more of: information for preparing a will, information for preparing a revocable living trust, a bypass trust, a testamentary charitable remainder trust, and a children’s trust.
However, these differences (i.e. contents of information or nature of the contacts) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The claimed steps would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, F. 3d, 2004 WL 1068957 (Fed. Cir. May 13, 2004).
	Feig does not teach a method comprising:
providing the users with contacts for individuals knowledgeable in charitable giving to the philanthropic entity, wherein the individuals have been selected for their beliefs about situations, circumstances or events that occur beyond the lifetime of the individuals, and wherein the beliefs of the individuals are at least consistent with the philanthropic entity’s beliefs or values relating to situations, circumstances and/or events that occur beyond the lifetimes of persons identified with the philanthropic entity;
Regardless, Crescendo discloses a method comprising:
storing information for providing to one or more users, wherein the information is related to contributing to the philanthropic entity, wherein the philanthropic entity’s beliefs or values relating to situations, circumstances or events (utilization of assets) that occur beyond the lifetimes of the users (donors) are at least determined to be consistent with the information. (see “Planned Giving” webpage);
providing the users with contacts for individuals (professional field staff) knowledgeable in charitable giving to the philanthropic entity, wherein the individuals have been selected for their beliefs about situations, circumstances or events that occur beyond the lifetime of the individuals, and wherein the beliefs of the individuals are at least consistent with the philanthropic entity’s beliefs or values relating to situations, circumstances and/or events that occur beyond the lifetimes of persons identified with the philanthropic entity. (see “Professional Field Staff” webpage); and 
(f) receiving, in Internet transmissions from each of the users, corresponding contribution related information for contributing to the philanthropic entity, wherein the contribution related information includes one or more of: information for preparing a will, information for preparing a revocable living trust, a bypass trust, a testamentary charitable remainder trust, and a children’s trust (via consultation with a gift planner to prepare a will). (see “Planned Giving” webpage and “Professional Field Staff” webpage).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Feig by incorporating the ability to consult knowledgeable individuals about structuring a donation, as disclosed by Crescendo, thereby allowing a potential donor to define the parameters of their donation.

Regarding Claim 23, Feig does not teach a method further including a step of restricting or filtering at least one contact from being provided to the users, wherein the at least one contact is for an individual that expressly states or otherwise advocates acts that are inconsistent with the philanthropic entity’s beliefs or values relating to situations, circumstances and/or events that occur beyond the lifetimes of persons identified with the philanthropic entity.
Crescendo discloses a method further including a step of restricting or filtering at least one contact from being provided to the users (as the advisors presented are merely a subset of the totality of potential advisors available in the world). ("Professional Field Staff" webpage).
As to the claim limitation regarding "wherein the at least one contact is for an individual that expressly states or otherwise advocates acts that are inconsistent with the philanthropic entity’s beliefs or values relating to situations, circumstances and/or events that occur beyond the lifetimes of persons identified with the philanthropic entity,” this is nonfunctional descriptive material and is not functionally involved in the steps recited. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, F. 3d, 2004 WL 1068957 (Fed. Cir. May 13, 2004).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Feig, Crescendo and Heiser by restricting or filtering contacts, as is old and well known, therefore providing the potential donor with only the contact information that the provider desired to provide.
Regarding Claim 24, Feig discloses a method wherein for a first and a second of the philanthropic entities, a first portion of the stored information is transmitted to users of each of the first and second philanthropic entities (portion related to the identified charities). (see para. 25).
Feig does not explicitly teach a method comprising  of transmitting transmits: (i) a first of the responsive presentations to the users for the first philanthropic entity being the philanthropic entity, wherein the first responsive presentations do not identify the second philanthropic entity, and (ii) a second of the responsive presentations to the users for the second philanthropic entity being the philanthropic entity, wherein the second responsive presentations do not identify the first philanthropic entity. 
However, Feig discloses that users received “web pages of the selected charities.” (see para. 25). If a person is receiving web pages of the selected charities, they are not receiving web pages of non-selected charities. 
Regardless, these differences (i.e. contents of the transmissions) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The claimed steps would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, F. 3d, 2004 WL 1068957 (Fed. Cir. May 13, 2004).

Response to Arguments
No arguments were submitted with respect to Claims 1-21 as Claims 1-21 were cancelled in the previous response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason Borlinghaus/Primary Examiner, Art Unit 3693                
July 13, 2022